DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 01/08/2021.
Claims 22, 26, 30 and 33 has been amended. 
Claim 24 has been cancelled. Claims 22-23 and 25-42 are pending and presented for examination.

Declaration under 37 C.F.R. S 1.13
The declaration under 37 CFR 1.132 filed 01/08/2021 is sufficient to overcome the previous rejection of claims 22, 23 and 25-42 based upon 102(a)(1) and 103 rejection, however it does not overcome the new 103 rejection as discussed below.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23 and 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (WO 2012/158960) in view of Hong et al. (US 8,124,054) and Miao et al. (US 2014/0147385).
Gillies discloses a modified MCIR peptide ligand comprising a peptide that is a melanocortin 1 receptor (MCIR) ligand and a functionality or liker, for conjugation to a surface or agent (abstract). In some embodiment discloses a melanocortin 1-targeted agent comprising: a MCI R peptide ligand, and a moiety (a “payload”), wherein the MCI R peptide ligand and the moiety are covalently linked by a click reaction.

    PNG
    media_image1.png
    407
    639
    media_image1.png
    Greyscale

 (FIG 3). The moiety is one to be directed to MCI R expressing cells, such as a drug, contrast agent, polymer, or any combination thereof (page 4 line 9-15). The moiety carried by MCI R-targeted agent is a contrast agent, such as imaging contrast agents. Examples include, near infrared fluorescent dyes, CT contrast; Gd, Tc99m or 1111n chelate for MRI or SPECT imaging; Yttrium for radiotherapy, 18-F, 11-C, gallium-64, Copper-64 for PET imaging (page 4 line 23-29).
Gillies fails to disclose a radionuclide chelating moiety A1 such as DOTA, NOTA in compound of formula I and a linker –C(O)-R14NH-, wherein R14 is C2-C20 alkylene moiety.
Hong discloses chelating agent-conjugated α-MSH peptide derivatives and compositions for use in a diagnosis or treatment of a melanoma tumor containing the same active ingredient. The α-MSH peptide conjugated with chelating agent are 
Miao discloses diagnostic compounds comprising a cyclic peptide wherein the compound binds to a MSH receptor to image and treat cancer, especially, melanoma, including metastatic melanoma in vivo (abstract).  The compounds includes 
    PNG
    media_image2.png
    36
    225
    media_image2.png
    Greyscale
, where Y is a chelate group (DOTA, NOTA, DTPE, MAG3) and complexes with a radioisotope (0021, 0023 and 0027).  In one embodiment discloses compounds wherein the chelate group is conjugated via a variety of amino acid linkers to cyclic peptides (FIG. 1). 

    PNG
    media_image3.png
    367
    727
    media_image3.png
    Greyscale

Additional disclosure includes that compounds which contain an ABC amino acid linker ( as opposed to those without a linker) and especially a linker having at least one negatively charged amino acid, often exhibit less renal uptake and consequently enhanced pharmacokinetics (longer half-life in vivo) than do compounds which do not contain such linkers (0025).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate chelating agent-conjugated to MCI R of Gillies compound. The person of ordinary skill in the art would have been motivated to make those modifications, because the peptide compound of α-MSH was observed to be deposited in the tumor starting 2 hours after injection and the advantage of being highly selective for a MCI R, a receptor for αMSH expressed in melanoma, showing an excellent radiolabeling rate, staying in the kidney for a short time period, and being high in tumor uptake, the radiolabeled chelating agent-conjugated α-MSH peptide can 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate chelating agent-conjugated to MCI R via a linker into Gillies compound. The person of ordinary skill in the art would have been motivated to make those modifications, because Miao teaches that compounds which contain an ABC amino acid linker ( as opposed to those without a linker) and especially a linker having at least one negatively charged amino acid, often exhibit less renal uptake and consequently enhanced pharmacokinetics (longer half-life in vivo) than do compounds which do not contain such linkers (0025) and reasonably would have expected success because both cited reference teaches diagnostic compounds that can be used in same field of endeavor, such as to diagnose the existence and/or extent of melanoma, including metastatic melanoma, monitor therapy as a therapeutic aid of melanoma, including metastatic melanoma, and in certain instance, function as a therapeutic agent for the treatment of metastatic melanoma.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618